DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/20/2020, 03/09/2020, 04/17/2020, 05/07/2020, 06/15/2020 and 01/14/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the rejection of claim 9 under 35 U.S.C. §112, the examiner disagrees. While applicant has amended claim 9 to preclude claim 9 from being interpreted as a means-plus-function element, applicant did not point to any portion of the specification as filed to indicate support for the claimed element. As such, the examiner maintains that claim 9 fails to comply with the written description requirement. Additionally, claim 9 remains indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Therefore, the 35 U.S.C. §112 first paragraph and §112 second paragraph rejections of claim 9 are maintained.
In response to applicant’s argument regarding the rejection of claims 1-11 under 35 U.S.C. §112, the examiner disagrees. While applicant has shown support for the claimed “cartridge receiving module”, “cartridge platform”, and “cartridge heater”, applicant did not show support for the claimed “reagent receptacle…containers”, “a fluid handling subsystem” and “one or more processors”. More specifically, Applicant points to the instant Fig. 7A and paragraphs 50, 56 and 57 of the specification to show support for the claimed “cartridge receiving module”, “cartridge platform”, and “cartridge heater”. However, the molecular diagnostic module as shown in the instant Fig. 7A and discussed in paragraphs 50, 56 and 57 of the specification does not disclose the claimed “reagent receptacle…containers”, “fluid handling subsystem” and “one or more processors”. Applicant points to paragraphs 149, 152 and 156 which disclose methods limitations. It is noted that the instant invention is drawn to a system which has been treated as a device. Furthermore, as to The Specification provides that “one or more portions of the method 500 [of FIG. 25B] can be implemented in coordination with an embodiment, variation, or example of the system(s) described above and/or shown in relation to 1A-23.” The examiner has interpreted the cited portion to indicate that one or more steps of “method 500” can be applied in coordination with the various aforementioned embodiments or example systems as described in the specification as filed. However, the alleged variation as presented in the instant claim 1 is not described in the specification as filed. Therefore, the disclosure of paragraphs 149, 152 and 156 relating to the “method 500” is immaterial. Additionally, while paragraphs 149, 152 and 156 disclose method steps as it relates to various elements (i.e., a reagent receptacle, a fluid handling subsystem and one or more processors) those elements are not a part of the molecular diagnostic module as described in paragraphs 50, 56 and 57 of the specification and shown in Fig. 7A as cited by applicant (See applicant’s remarks pages 14-17) thus, the rejection of claims 1-11 is maintained.
In response to applicant’s argument that Holmes fails to teach or suggest at least “a heating region defined at a first surface [of a cartridge], the heating region spanning a set of microfluidic pathways of the cartridge” and “one or more cartridge heaters operable to transmit heat to the heating region of the cartridge at the first surface”, the examiner disagrees. Holmes discloses a heating region (…a thermal control unit may be thermally connected to a heat spreader which may evenly provide heat to the plurality of samples; paragraph 1188) defined at a first surface, the heating region spanning a set of microfluidic pathways (In some embodiments, a thermal control unit may use conduction, convection and/or radiation to provide heat to, or remove heat from a sample. In some embodiments, the thermal control unit may be in direct physical contact with a sample or sample holder. The thermal control unit may be in direct physical contact with a vessel, tip, microcard, or housing for a vessel, tip, or microcard. The thermal control unit may contact a conductive material that may be in direct physical contact with a sample or sample holder. For example, the thermal control unit may contact a conductive material that may be in direct physical contact with a vessel, tip, microcard, or a housing to support a vessel, tip, or microcard. In some embodiments, the thermal control unit may be formed of or include a material of high thermal conductivity. For example, the thermal control unit may include a metal such as copper, aluminum, silver, gold, steel, brass, iron, titanium, nickel or any combination or alloy thereof. For example, the thermal control unit can include a metal block; paragraph 1185). 
It is noted that The microcard may optionally form a cartridge or be included within a cartridge. The cartridge may be insertable and/or removable from a sample processing device. See paragraphs 961-962.  Furthermore, it is the position of the Office that the microcard of Holmes implicitly comprises a microfluidic pathways. Therefore, Holmes meets the claim.
In response to applicant’s argument that Holmes fails to teach or suggest “a cartridge receiving module comprising a cartridge platform within the molecular diagnostic module”, the examiner disagrees. The molecular diagnostic module is analogous to the system 700, the cartridge receiving module is analogous to the one or more modules 701-706 and the cartridge platform id analogous to support structure 709 having a plurality of bays (or mounting stations). The plurality of bays is for docking the modules 701-706 to the support structure 709; as discussed in at least paragraphs 409 and 491. Therefore, Holmes meets the claim.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 recites the claim limitation “magnetic subcomponent”. However, the written description fails to disclose a corresponding structure or material. Therefore, the claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 9 recites the claim limitation “magnetic subcomponent”. However, the specification as filed does not appear to disclose a corresponding structure or material. The examiner is unclear as to what constitutes a “magnetic subcomponent”. Therefore, the claim 9 is rejected under 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification fails to provide support for a “molecular diagnostic module comprising: one or more storage containers; a fluid handling system and one or more processors as recited in claim 1. The specification as filed discloses that a molecular diagnostic module comprises: a microfluidic cartridge receiving module 140, heating and cooling subsystem 150, a magnet 160, a valve actuation subsystem 170, an optical subsystem 180; and alternatively an assay strip 190 as discussed paragraphs 33 and 49. Thus, applicant does not possess the invention of the instant claim 1. Although the claims are part of the original specification, the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Thus, since the applicant does not possess the invention of the instant claim 1, it fails to comply with the written description requirement.
Claim 1 recites the limitation “the cartridge location” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites the limitation “the one or more heater” in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 depend on claim 1. Therefore, claims 2-11 are rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes et al. (hereinafter Holmes) US 2013/0074614.
Regarding claim 1, Holmes discloses a system for processing nucleic acid content of one or more samples in cooperation with a cartridge comprising a heating region (…a thermal control unit may be thermally connected to a heat spreader which may evenly provide heat to the plurality of samples; paragraph 1188) defined at a first surface, the heating region spanning a set of microfluidic pathways (In some embodiments, a thermal control unit may use conduction, convection and/or radiation to provide heat to, or remove heat from a sample. In some embodiments, the thermal control unit may be in direct physical contact with a sample or sample holder. The thermal control unit may be in direct physical contact with a vessel, tip, microcard, or housing for a vessel, tip, or microcard. The thermal control unit may contact a conductive material that may be in direct physical contact with a sample or sample holder. For example, the thermal control unit may contact a conductive material that may be in direct physical contact with a vessel, tip, microcard, or a housing to support a vessel, tip, or microcard. In some embodiments, the thermal control unit may be formed of or include a material of high thermal conductivity. For example, the thermal control unit may include a metal such as copper, aluminum, silver, gold, steel, brass, iron, titanium, nickel or any combination or alloy thereof. For example, the thermal control unit can include a metal block; paragraph 1185) of the cartridge for performing amplification and detection of said nucleic acid content by way of the set of microfluidic pathways, the system comprising: a molecular diagnostic module  (system 700) comprising: a cartridge receiver (modules 701-706) comprising a cartridge platform (support structure 709 having a plurality of bays (or mounting stations)) within the molecular diagnostic as discussed in at least paragraphs 409 and 491, one or more cartridge heaters operable to transmit heat to the heating region of the cartridge at the first surface (In some embodiments, a thermal control unit may use conduction, convection and/or radiation to provide heat to, or remove heat from a sample. In some embodiments, the thermal control unit may be in direct physical contact with a sample or sample holder. The thermal control unit may be in direct physical contact with a vessel, tip, microcard, or housing for a vessel, tip, or microcard. The thermal control unit may contact a conductive material that may be in direct physical contact with a sample or sample holder; paragraph 1185), also see paragraphs 365, 1180-1183 and 1186-1188; a reagent receptacle comprising one or more storage containers for one or more reagents (Vessels or tips may be used to store reagents required to run tests. Some vessels or tips may be preloaded onto cartridges. Other vessels or tips may be stored within the device, possibly in a cooled environment as required; paragraph 337) also see paragraphs 315 and 332; a fluid handling subsystem comprising an actuator and an aspiration and delivery head coupled to the actuator (robots, such as a robotic arm, may be provided within a device housing. The robots may be provided within a rack, and/or within a module. Alternatively, they may be external to a rack and/or module. They may permit movement of components within a device, between tracks, between modules, or within modules. The robots may move one or more component, including but not limited to a sample handling system, such as a pipette, vessel/tip, cartridge, centrifuge, cytometer, camera, detection unit, thermal control unit, assay station or system, or any other component described elsewhere herein; paragraph 462); see also 373-375, 456-459 and 754; and one or more processors comprising a non-transitory computer-readable medium comprising instructions stored thereon (The device may have a processor and/or memory that may be capable of effecting one or more steps or providing instructions for one or more steps to be performed by the device, and/or the processor and/or memory may be capable of storing one or more instructions; paragraph 323); see also paragraphs 1262-1271, 1326, 1329-1332 and 1338.
It is noted that The microcard may optionally form a cartridge or be included within a cartridge. The cartridge may be insertable and/or removable from a sample processing device. See paragraphs 961-962.
Holmes does not explicitly disclose receiving the cartridge at the cartridge location, positioning the first surface of the cartridge relative to the one or more heaters, executing a reagent receiving mode with movement of the aspiration and delivery head of the fluid handling system into fluid contact with at least one storage container, executing a reagent delivery mode with movement of the aspiration and delivery head of the fluid handling system into contact with a port of the cartridge, and performing amplification and detection of one or more nucleic acids. However, the device of Holmes is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 1326, 1329-1332, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Additionally, it would have been obvious to one of ordinary skill in the art to generate a processing protocol that performs the steps of to receiving the cartridge at the cartridge location, positioning the first surface of the cartridge relative to the one or more heaters, executing a reagent receiving mode with movement of the aspiration and delivery head of the fluid handling system into fluid contact with at least one storage container, executing a reagent delivery mode with movement of the aspiration and delivery head of the fluid handling system into contact with a port of the cartridge, and performing amplification and detection of one or more nucleic acids, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use.
Regarding claim 2, Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for receiving and directly processing a sample-containing primary container with the molecular diagnostic module.
As to the operating condition disclosed above, the device of Holmes is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 1326, 1329-1332, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Additionally, it would have been obvious to one of ordinary skill in the art to receive and directly process a sample-containing primary container with the molecular diagnostic module, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use.
Regarding claim 3, Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for automatically re-processing a sample of the set of samples in response to return of a result matching predefined criteria by the processor.
As to the operating condition disclosed above, the device of Holmes is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 1326, 1329-1332, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use. Additionally, paragraph 1343 discloses that a feedback system may be provided wherein a protocol may be provided or altered based on information collected during a protocol or after the completion of a protocol. One or more protocol may run in parallel, in sequence, or in any combination thereof. A device may perform an iterative process, which may use instructions, actions performed based on the instructions, data collected from the actions performed, which may optionally affect subsequent instructions, and so forth. A protocol may cause the device to perform one or more action, including but not limited to, a sample collection step, sample preparation step, assay step, and/or detection step.
Additionally, it would have been obvious to one of ordinary skill in the art to generate instructions for automatically re-processing a sample of the set of samples in response to return of a result matching predefined criteria by the processor, since Holmes discloses that sensors are used to provide real-time feedback and adjust the processes in real-time as discussed in at least paragraphs 1190, 1218, 1240 and 1376.
Regarding claim 4, Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for using a stored calibration equation derived for one specimen volume, and returning a quantitation value for a range of specimen volumes, by implementing a calibration correction factor and the stored calibration equation, upon processing a sample with the cartridge.
As to the operating conditions disclosed above, the device of Holmes is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 1320 and 1517. 
Additionally, it would have been obvious to one of ordinary skill in the art to generate instructions for using a stored calibration equation derived for one specimen volume, and returning a quantitation value for a range of specimen volumes, by implementing a calibration correction factor and the stored calibration equation, upon processing a sample with the cartridge, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use.
Regarding claim 5, Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for: processing a dilution of the sample with implementation of a dilution adjustment factor and the stored calibration equation, and automatically reporting a target quantitation value for the sample prior to the dilution.
As to the operating conditions disclosed above, the device of Holmes is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 1320 and 1517. 
Additionally, it would have been obvious to one of ordinary skill in the art to generate instructions for processing a dilution of the sample with implementation of a dilution adjustment factor and the stored calibration equation, and automatically reporting a target quantitation value for the sample prior to the dilution, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use.
Regarding claim 6, Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for one or more of: automatically providing notification if a set of criteria for a sample process control is unmet; performing a correction operation, with application of a correction factor derived from a set of parameters attributed to amplification of a sample process control, and returning a corrected value of the target quantitation value; for a multi-target assay, entering an inhibition check operation mode in response to return of the target quantitation value for a single target of a set of targets.
As to the operating conditions disclosed above, the device of Holmes is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 1326, 1329-1332, 1345, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use. Additionally, paragraph 1343 discloses that a feedback system may be provided wherein a protocol may be provided or altered based on information collected during a protocol or after the completion of a protocol. One or more protocol may run in parallel, in sequence, or in any combination thereof. A device may perform an iterative process, which may use instructions, actions performed based on the instructions, data collected from the actions performed, which may optionally affect subsequent instructions, and so forth. A protocol may cause the device to perform one or more action, including but not limited to, a sample collection step, sample preparation step, assay step, and/or detection step.
Additionally, it would have been obvious to one of ordinary skill in the art to generate instructions for one or more of: automatically providing notification if a set of criteria for a sample process control is unmet; performing a correction operation, with application of a correction factor derived from a set of parameters attributed to amplification of a sample process control, and returning a corrected value of the target quantitation value; for a multi-target assay, entering an inhibition check operation mode in response to return of the target quantitation value for a single target of a set of targets, since Holmes discloses that sensors are used to provide real-time feedback and adjust the processes in real-time as discussed in at least paragraphs 1190, 1218, 1240 and 1376.
Regarding claim 7, Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for performing one or more of: a valve actuator calibration operation comprising repositioning a valve actuation subsystem relative to the cartridge, and a cartridge platform calibration operation, comprising guiding an interaction between a cartridge platform actuator and the cartridge platform.
As to the operating condition disclosed above, the device of Holmes is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 1320 and 1514-1517. 
Additionally, it would have been obvious to one of ordinary skill in the art to generate instructions for performing one or more of: a valve actuator calibration operation comprising repositioning a valve actuation subsystem relative to the cartridge, and a cartridge platform calibration operation, comprising guiding an interaction between a cartridge platform actuator and the cartridge platform, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use. Additionally, Holmes discloses In some embodiments the device may be capable of performing on-board calibration and/or controls. The device may be capable of performing one or more diagnostic step (e.g., preparation step and/or assay step). If the results fall outside an expected range, a portion of the device may be cleaned and/or replaced. The results may also be useful for calibrating the device. On-board calibration and/or controls may occur without requiring human intervention. Calibration and controls may occur within a device housing as discussed in paragraph 1514.
Regarding claim 8, Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for pausing further operation of the system in response to detection of a sample of the set of samples failing to proceed to a next step of sample processing.
As to the operating condition disclosed above, the device of Holmes is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 1326, 1329-1332, 1345, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use. Additionally, paragraph 1343 discloses that a feedback system may be provided wherein a protocol may be provided or altered based on information collected during a protocol or after the completion of a protocol. One or more protocol may run in parallel, in sequence, or in any combination thereof. A device may perform an iterative process, which may use instructions, actions performed based on the instructions, data collected from the actions performed, which may optionally affect subsequent instructions, and so forth. A protocol may cause the device to perform one or more action, including but not limited to, a sample collection step, sample preparation step, assay step, and/or detection step.
Additionally, it would have been obvious to one of ordinary skill in the art to generate instructions for pausing further operation of the system in response to detection of a sample of the set of samples failing to proceed to a next step of sample processing, since Holmes discloses that sensors are used to provide real-time feedback and adjust the processes in real-time as discussed in at least paragraphs 1190, 1218, 1240 and 1376 and a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Regarding claim 10, Holmes discloses a wherein the set of reagents comprises reagents for processing the set of samples with respect to detection of one or more of: DNA targets and RNA targets as discussed in at least paragraphs 331, 368-369 and 1443-1444.
Regarding claim 11, Holmes discloses a plurality of reagent units for holding respective reagents as implied in paragraphs 331 and 368. The contents of the plurality of reagent units depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. Therefore, the reagent units of Holmes are able to store reagents in an ambient condition.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes US 2013/0074614 as applied above to claims 1-8 and 10-11, and further in view of Norderhaug (hereinafter Norderhaug) US 2011/0287447.
Regarding claim 9, Holmes does not disclose wherein the molecular diagnostic module contains a magnetic subcomponent configured to align with a magnet receiving slot of the cartridge, the magnetic subcomponent comprising a magnet coupled to a magnet heating element that heats the magnet, the magnet operable to pass through the magnet receiving slot of the cartridge, thereby facilitating separation of a nucleic acid volume from at least one sample, wherein the magnet is one or more of a set of magnets. However, Holmes does disclose wherein the module may include a separation system, magnets (or other magnetic field-inducing devices) for magnetic separation as discussed in at least paragraph 364.
Norderhaug discloses a magnetic subcomponent (magnetic assembly) configured to align with a magnet receiving slot of the cartridge (fluidic cartridge slots) as discussed in at least paragraph 117, the molecular diagnostic module further comprising a magnet (Fig. 19:2030) coupled to a magnet heating element (Fig. 19:2000) that heats the magnet, the magnet operable to pass through the magnet receiving slot of the cartridge, thereby facilitating separation of a nucleic acid volume from at least one sample, wherein the magnet is one or more of a set of magnets as discussed in at least paragraph 117 and shown in Fig. 19.
It would have been obvious to one of ordinary skill in the to modify Holmes with the magnetic assembly as taught by Norderhaug to provide an improved system for sample collection, sample preparation, assay, and/or detection to allow for rapid, frequent and/or more accurate diagnoses, which results in early detection of a disease or the onset of a disease in time to manage and treat it.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796